—In an action to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Kings County (Huttner, J.), dated October 10, 1995, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendants’ motion is denied, and the complaint is reinstated.
The defendants failed to prove their entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). The court improperly gave great weight to its own knowledge, based oil personal observation of certain facts. This consideration of facts outside of the record, absent the parties’ consent, constituted error (see, Sam & Mary Nous. Corp. v Jo/ Sal Mkt. Corp., 100 AD2d 901, affd 64 NY2d 1107; People v Dow, 3 AD2d 979; Prince, Richardson on Evidence § 2-205 [Farrell 11th ed]).
The plaintiff’s remaining contentions lack merit. Copertino, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.